                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA
                                                      Criminal No   . I^crl0ll3>
                                                      Violation:
                V.


                                                      Count One: Kidnapping Resulting in Death
 LOUIS D. COLEMAN, III,                               (I8U.S.C. § 1201(a)(1))

                       Defendant



                                         INDICTMENT



                                          COUNT ONE
                                 Kidnapping Resulting in Death
                                    (18U.S.C. § 1201(a)(1))

 The Grand Jury charges:

       On or about February 24, 2019, in the District of Massachusetts, and elsewhere, the

defendant,

                                   LOUIS D. COLEMAN, III,

did unlawfully seize, confine, inveigle, decoy, kidnap, abduct, and carry away and hold, for ransom

and reward and otherwise, Jassy Correia, when Ms. Correia was willfully transported in interstate

commerce, and when Louis D. Coleman, III traveled in interstate commerce in committing and in

furtherance of the commission of offense, resulting in the death of Ms. Correia.

       All in violation of Title 18, United States Code, Section 1201(a)(1).
